      Case: 1:20-cv-02419 Document #: 1 Filed: 04/20/20 Page 1 of 5 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Measha Young,                               )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )      No. 1:20-cv-2419
                                            )
Komyatte & Casbon, PC, an Indiana           )
professional corporation,                   )
                                            )
       Defendant.                           )      Jury Demanded

                                        COMPLAINT

       Plaintiff, Measha Young, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s

collection actions violated the FDCPA, and to recover damages, and alleges:

                               JURISDICTION AND VENUE

       1.      This Court has jurisdiction, pursuant to § 1692k(d) of the FDCPA and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant transacts business here.

                                          PARTIES

       3.      Plaintiff, Measha Young (“Young"), is a citizen of the State of Illinois,

residing in the Northern District of Illinois, from whom Defendant attempted to collect a

defaulted consumer debt that she allegedly owed for a medical debt to Community

Hospital.

       4.      Defendant, Komyatte & Casbon, PC (“Komyatte”), is an Indiana

professional corporation and law firm that acts as a debt collector, as defined by
      Case: 1:20-cv-02419 Document #: 1 Filed: 04/20/20 Page 2 of 5 PageID #:2




§ 1692a of the FDCPA, because it regularly uses the mails, credit reporting, lawsuits

and/or the telephone to collect, or attempt to collect, defaulted consumer debts.

Komyatte operates a defaulted debt collection business, and attempts to collect debts

from consumers in many states, including consumers in the State of Illinois. In fact,

Defendant Komyatte was acting as a debt collector as to the defaulted consumer debt it

attempted to collect from Plaintiff.

                                 FACTUAL ALLEGATIONS

       5.     Due to financial difficulties, Plaintiff was unable to pay her debts, including

a medical debt she allegedly owed to Community Hospital. Defendant Komyatte

attempted to collect this debt from her via a negative credit report. Not knowing who

Defendant Komyatte was, and unsure of the amount of the debt, Ms. Young consulted

with counsel about her debt issues and the debt that Komyatte was trying to collect.

       6.     Accordingly, Ms. Young’s attorney wrote to Defendant Komyatte, via a

letter dated February 6, 2020, to dispute the debt Komyatte was trying to collect. A copy

of this letter is attached as Exhibit A.

       7.     On April 7, 2020, Ms. Young obtained and reviewed a copy of her

TransUnion credit report, which showed that Defendant Komyatte had continued to

report the debt, but had failed to note that the debt was disputed. The pertinent part of

Ms. Young’s TransUnion credit report is attached as Exhibit B.

       8.     Defendant’s violations of the FDCPA were material because Defendant’s

failure to note that the debt was disputed when Defendant reported, or continued to

report, the debt on Plaintiff’s credit report, impaired her credit rating and her ability to

obtain credit. Moreover, Defendant’s failure to note, when reporting the debt on



                                               2
      Case: 1:20-cv-02419 Document #: 1 Filed: 04/20/20 Page 3 of 5 PageID #:3




Plaintiff’s credit report, that the debt was disputed made it appear to Plaintiff that she did

not actually have the right to dispute the debt. Defendant’s collection actions alarmed,

confused and distressed Ms. Young.

       9.     All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       10.    Defendant’s collection communications are to be interpreted under the

“unsophisticated consumer” standard, see, Gammon v. GC Services, Ltd. Partnership,

27 F.3d 1254, 1257 (7th Cir. 1994).

                                        COUNT I
                         Violation Of § 1692e Of The FDCPA –
                         False or Misleading Representations

       11.    Plaintiff adopts and realleges ¶¶ 1-10.

       12.    Section 1692e of the FDCPA prohibits debt collectors from using any

false, deceptive or misleading means to collect or attempt to collect a debt, including,

but not limited to, communicating or threatening to communicate to any person credit

information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed, see 15 U.S.C. § 1692e(8)(“…the

following conduct is a violation of this section…including the failure to communicate that

a disputed debt is disputed…”); see also, Evans v. Portfolio Associates, 889 F.3d 337,

346 (7th Cir. 2018); Sayles v. Advanced Recovery Systems, 865 F.3d 246, 249-250 (5th

Cir. 2017); and Brady v. Credit Recovery, 160 F.3d 64, 65 (1st Cir. 1998).

       13.    Defendant, by continuing to report the debt to credit reporting agencies,

when it knew the debt was disputed by the consumer, and failing to report that the debt

was disputed, used false, deceptive or misleading means to collect or attempt to collect



                                              3
      Case: 1:20-cv-02419 Document #: 1 Filed: 04/20/20 Page 4 of 5 PageID #:4




a debt, in violation of § 1692e(8) of the FDCPA.

         14.   Defendant’s violation of § 1692e(8) of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                        COUNT II
                          Violation Of § 1692f Of The FDCPA --
                      Unfair Or Unconscionable Collection Actions

         15.   Plaintiff adopts and realleges ¶¶ 1-10.

         16.   Section 1692f of the FDCPA prohibits a debt collector from using any

unfair or unconscionable means to collect or attempt to collect a debt, see, 15 U.S.C. §

1692f.

         17.   Defendant, by continuing to report the debt to credit reporting agencies,

when it knew the debt was disputed by Plaintiff, and failing to report that the debt was

disputed, used unfair or unconscionable means to collect, or attempt to collect, a debt,

in violation of § 1692f of the FDCPA.

         18.   Defendant’s violation of § 1692f of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                   PRAYER FOR RELIEF

         Plaintiff, Measha Young, prays that this Court:

         1.    Find that Defendant’s collection practices violate the FDCPA;

         2.    Enter judgment in favor of Plaintiff Young, and against Defendant, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,



                                              4
      Case: 1:20-cv-02419 Document #: 1 Filed: 04/20/20 Page 5 of 5 PageID #:5




       3.     Grant such further relief as deemed just.

                                      JURY DEMAND

       Plaintiff, Measha Young, demands trial by jury.

                                                     Measha Young,

                                                     By: /s/ David J. Philipps______
                                                     One of Plaintiff’s Attorneys
Dated: April 20, 2020

David J. Philipps      (Ill. Bar No. 06196285)
Mary E. Philipps       (Ill. Bar No. 06197113)
Angie K. Robertson (Ill. Bar No. 06302858)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com
angie@philippslegal.com




                                                 5
